DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election with traverse of Species 2 (figs.1-4) in the reply filed on 08/10/2021 is acknowledged.  The traversal is on the ground(s) that the invention of Species 2 is basically the same as that of Species 1, and any prior art searched for one group is applicable to the other group.  This is not found persuasive because:
The applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112f
The following is a quotation of pre-AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “air movement mechanism” in claim 7 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “air movement mechanism” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f: “air movement mechanism” is comprises a fan housing and a fan wheel…that has been described in the present Specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartfelder et al. (US 2009/0126580 A1).
Regarding claim 1, Hartfelder discloses 
A cooking system (food warming apparatus 10, fig.1) comprising: 
a housing (housing 12, fig.1) having at first internal compartment (heating compartment 24 on left, fig.1) and a second internal compartment (heating compartment 24 on right, fig.1); 
trays 40, 42, fig.1) receivable within one of said first internal compartment (heating compartment 24 on left) and said second internal compartment (heating compartment 24 on right), 
wherein at least one cooking volume is defined within an interior of said at least one cooking container (trays 40, 42, fig.1) (each tray 40, 42 has a cooking volume); and 
at least one heating element (heater plates 70, 72, fig.1) disposed in said housing (housing 12).

    PNG
    media_image1.png
    541
    744
    media_image1.png
    Greyscale

Regarding claim 2, Hartfelder discloses 
said at least one cooking container (trays 40, 42, fig.1) is a first cooking container (tray 40) receivable within said first internal compartment (heating compartment 24 on left) and a second cooking container (tray 42) receivable within said second internal heating compartment 24 on right), wherein a first cooking volume is defined within an interior of said first cooking container (tray 40) and a second cooking volume is defined within an interior of said second cooking container (tray 42) (each tray 40, 42 has a cooking volume).

Regarding claim 3, Hartfelder discloses 
said first cooking container (tray 40) and said second cooking container (tray 42) are individually insertable into said first cooking compartment (heating compartment 24 on left) and said second cooking compartment (heating compartment 24 on left) respectively.

Regarding claim 4, Hartfelder discloses 
said first internal compartment (heating compartment 24 on left) and said second internal compartment (heating compartment 24 on right) are fluidly separate (heating compartment 24 on left and right are separate by a divider 50, fig.1).

Regarding claim 5, Hartfelder discloses 
said first cooking volume and said second cooking volume are fluidly separate (tray volume 40 and tray volume 42 are fluidly separate, fig.1).

Regarding claim 6, Hartfelder discloses 
said at least one heating element (heater plates 70, 72, fig.1) includes a first heating element (heater plate 70) positioned within said first internal compartment (heating compartment 24 on left) and a second heating element (heater plates 72) positioned within said second internal compartment (heating compartment 24 on right).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2017/0231430 A1) in view of Hartfelder et al. (US 2009/0126580 A1).
Regarding claim 1, Moon discloses 
A cooking system (air fryer 10, fig.1), comprising: 
a housing (air fryer 10 has a housing, fig.1); 
at least one cooking container (food basket 18, fig.2) receivable within a compartment (cooking chamber 14, fig.2); and
at least one heating element (heating source 24, figs.8-9) disposed in said housing (housing of air fryer 10).
However, moon does not disclose a housing having at first internal compartment and a second internal compartment; at least one cooking container receivable within one of said first internal compartment and said second internal compartment, wherein at least one cooking volume is defined within an interior of said at least one cooking container.

    PNG
    media_image2.png
    490
    392
    media_image2.png
    Greyscale


Hartfelder discloses 
A cooking system (food warming apparatus 10, fig.1) comprising: 
a housing (housing 12, fig.1) having at first internal compartment (heating compartment 24 on left, fig.1) and a second internal compartment (heating compartment 24 on right, fig.1); 
at least one cooking container (trays 40, 42, fig.1) receivable within one of said first internal compartment (heating compartment 24 on left) and said second internal compartment (heating compartment 24 on right), 
wherein at least one cooking volume is defined within an interior of said at least one cooking container (trays 40, 42, fig.1) (each tray 40, 42 has a cooking volume).

    PNG
    media_image1.png
    541
    744
    media_image1.png
    Greyscale

Regarding claim 2, Hartfelder discloses 
said at least one cooking container (trays 40, 42, fig.1) is a first cooking container (tray 40) receivable within said first internal compartment (heating compartment 24 on left) and a second cooking container (tray 42) receivable within said second internal compartment (heating compartment 24 on right), wherein a first cooking volume is defined within an interior of said first cooking container (tray 40) and a second cooking volume is defined within an interior of said second cooking container (tray 42) (each tray 40, 42 has a cooking volume).

Regarding claim 3, Hartfelder discloses 
said first cooking container (tray 40) and said second cooking container (tray 42) are individually insertable into said first cooking compartment (heating compartment 24 on left) and said second cooking compartment (heating compartment 24 on left) respectively.

Regarding claim 4, Hartfelder discloses 
said first internal compartment (heating compartment 24 on left) and said second internal compartment (heating compartment 24 on right) are fluidly separate (heating compartment 24 on left and right are separate by a divider 50, fig.1).

Regarding claim 5, Hartfelder discloses 
said first cooking volume and said second cooking volume are fluidly separate (tray volume 40 and tray volume 42 are fluidly separate, fig.1).

Regarding claim 6, Hartfelder discloses 
said at least one heating element (heater plates 70, 72, fig.1) includes a first heating element (heater plate 70) positioned within said first internal compartment (heating compartment 24 on left) and a second heating element (heater plates 72) positioned within said second internal compartment (heating compartment 24 on right).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a housing of Moon, having at first internal compartment and a second internal compartment; at least one cooking container receivable within one of said first internal compartment and said second internal compartment, wherein at least one cooking volume is defined within an interior of said at least one cooking container, as taught by Hartfelder, in order to increase productivities.

Regarding claim 7, Moon discloses 
at least one air movement mechanism (air source 26, fig.9 and fan, Par.0033 cited: “…within the cooking chamber 14 is a heating source 24 and an air source 26, preferably a fan…”) disposed within said housing (housing of air fryer 10).

Regarding claim 8, Moon discloses 
said at least one air movement mechanism (air source 26, fig.9 and fan, Par.0033) is stacked vertically relative to said at least one heating element (heating source 24) within said housing (housing of air fryer 10).

Regarding claim 9, Moon does not explicitly disclose 
said at least one air movement mechanism includes a first inlet, a second inlet, and an outlet, said first inlet and said second inlet being arranged in fluid communication with said outlet.
However, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a movement mechanism of Moon, by including a first inlet, a second inlet, and an outlet, said first inlet and said second inlet being arranged in fluid communication with said outlet, as it well known in the art of manufacturing design choice purpose, in order to distribute the heated air into multiple compartments.

Regarding claim 10, Moon does not explicitly disclose
a fan housing; and a fan wheel rotatably mounted within said fan housing.

Regarding claim 11, Moon does not explicitly disclose
a first wheel portion having a first plurality of impeller blades and a second wheel portion having a second plurality of impeller blades.

However, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a movement mechanism of Moon, by including a fan housing; and a fan wheel; a first wheel portion having a first plurality of impeller blades and a second wheel portion having a second plurality of 

Regarding claim 12, Moon does not explicitly disclose
said at least one air movement mechanism includes a first air movement mechanism associated with said first internal compartment and a second air movement mechanism associated with said second internal compartment.
However, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a movement mechanism of Moon, by including a first air movement mechanism associated with said first internal compartment and a second air movement mechanism associated with said second internal compartment, as it well known in the art of manufacturing duplicating in parts, in order to increase an amount of heated air into a multiple compartments.

Regarding claim 14, Moon discloses
said at least one air movement mechanism (air source 26, fig.9 and fan, Par.0033) has an axially oriented inlet and a radially oriented outlet [air source 26 and fan is inherently has an axially oriented inlet and a radially oriented outlet].

Regarding claim 15, Moon discloses
a motor [fan, Par.0033 is inherently has a motor] operably coupled to said at least one air movement mechanism (air source 26, fig.9 and fan, Par.0033).

Regarding claim 16, Moon does not explicitly disclose
said motor is located externally from said first internal compartment and said second internal compartment.
However, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to relocate a motor of Moon, externally from said first internal compartment and said second internal compartment, as it well known in the art of rearranging parts for a manufacturing design choice purpose.

Regarding claim 17, Moon does not explicitly disclose
said motor is positioned between said first internal compartment and said second internal compartment.
However, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to relocate a motor of Moon, between said first internal compartment and said second internal compartment, as it well known in the art of rearranging parts for a manufacturing design choice purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-71 of copending Application No. 17159414. 

Present application 17219238
Copending Application 17159414

1. A cooking system comprising: a housing having at first internal compartment and a second internal compartment; at least one cooking container receivable within one of said first internal compartment and said second internal compartment, wherein at least one cooking volume is defined within an interior of said at least one cooking container; and at least one heating element disposed in said housing.

2. The cooking system of claim 1, wherein said at least one cooking container is a first cooking container receivable within said first internal compartment and a second cooking container receivable within said second internal compartment, wherein a first cooking volume is defined within an interior of said first cooking container and a second cooking volume is defined within an interior of said second cooking container.

3. The cooking system of claim 2, wherein said first cooking container and said second cooking container are individually insertable into said first cooking compartment and said second cooking compartment respectively.

4. The cooking system of claim 2, wherein said first internal compartment and said second internal compartment are fluidly separate.

5. The cooking system of claim 2, wherein said first cooking volume and said second cooking volume are fluidly separate.

6. The cooking system of claim 1, wherein said at least one heating element includes a first heating element positioned within said first internal compartment and a second heating element positioned within said second internal compartment.

7. The cooking system of claim 1, further comprising at least one air movement mechanism disposed within said housing.

8. The cooking system of claim 7, wherein said at least one air movement mechanism is stacked vertically relative to said at least one heating element within said housing.



10 The cooking system of claim 7, wherein said at least one air movement mechanism further comprises: a fan housing; and a fan wheel rotatably mounted within said fan housing.

11. The cooking system of claim 10, wherein said fan wheel includes a first wheel portion having a first plurality of impeller blades and a second wheel portion having a second plurality of impeller blades.

12. The cooking system of claim 7, wherein said at least one air movement mechanism includes a first air movement mechanism associated with said first internal compartment and a second air movement mechanism associated with said second internal compartment.

13. The cooking system of claim 7, wherein said at least one air movement mechanism has an axially oriented inlet and a radially oriented outlet.

14. The cooking system of claim 7, wherein said at least one air movement mechanism is rotatable about a vertically oriented axis.

15. The cooking system of claim 7, further comprising a motor operably coupled to said at least one air movement mechanism.

16. The cooking system of claim 15, wherein said motor is located externally from said first internal compartment and said second internal compartment.

17. The cooking system of claim 15, wherein said motor is positioned between said first internal compartment and said second internal compartment.


1. A cooking system comprising: a housing having at least one internal compartment; a cooking container receivable within said at least one internal compartment, wherein a cooking volume is defined within an interior of said cooking container, wherein a bottom surface of said cooking container is angled upwardly; and a heating element associated with said at least one internal compartment.

2. The cooking system of claim 1, wherein said bottom surface of said cooking container is oriented at an angle to a surface for supporting the cooking system.

3. The cooking system of claim 1, wherein said bottom surface of said cooking container is not orthogonal to a back wall of said cooking container.

4. The cooking system of claim 1, wherein said cooking container includes a front wall and a back wall, and a height of said cooking container adjacent said back wall of said cooking container is greater than a height of said cooking container adjacent said front wall of said cooking container.

5. The cooking system of claim 1, further comprising an insert positionable within said interior of said cooking container, said insert including a food support surface having at least one opening formed therein.

6. The cooking system of claim 5, wherein said insert at least partially defines said cooking volume within said interior of said cooking container.

7. The cooking system of claim 5, wherein said food support surface has a generally horizontal orientation when said insert is arranged within said interior of said cooking container.

8. The cooking system of claim 5, wherein said food support surface is offset from said bottom surface of said cooking container by a clearance.

9. The cooking system of claim 8, wherein said clearance defined between said food support surface and said bottom surface of said cooking container varies over at least one dimension of the cooking container.

10. The cooking system of claim 5, wherein said insert further comprises at least one protrusion and said bottom surface of said cooking container further comprises at least one channel, said at least one protrusion being positioned within said at least one channel when said insert is properly installed in said interior of said cooking container.

11. The cooking system of claim 5, wherein an air duct separate from said cooking volume is defined between said insert and a portion of said cooking container.

12. The cooking system of claim 11, wherein said insert further comprises a blocking wall arranged at an angle to said food support surface and said air duct is defined between said blocking wall and a back wall of said cooking container.

13. The cooking system of claim 1, further comprising an air movement mechanism disposed in said housing.

14. The cooking system of claim 13, further comprising a motor operable to rotate said air movement mechanism about an axis of rotation, wherein said motor is located at least partially external to said at least one internal compartment.

15. The cooking system of claim 13, wherein said air movement mechanism further comprises: a fan housing having a first inlet, a second inlet and an outlet, the first inlet and the second inlet being arranged in fluid communication with said outlet; and a fan wheel rotatably mounted within said fan housing.

16. The cooking system of claim 15, wherein said fan wheel includes a first wheel portion having a first plurality of impeller blades and a second wheel portion having a second plurality of impeller blades.

17. A cooking system comprising: a housing having at least one internal compartment; a cooking container receivable within said at least one internal compartment, wherein a cooking volume is defined within an interior of said cooking container; a heating element associated with said at least one internal compartment; and an air movement mechanism disposed in said housing, said air movement mechanism being rotatable about an axis of rotation, wherein said axis of rotation is oriented relatively horizontally.



19. The cooking system of claim 17, wherein said cooking container is movable relative to said housing along an axis of translation, and said axis of rotation is oriented perpendicularly to said axis of translation.

20. The cooking system of claim 17, wherein said air movement mechanism includes a first inlet, a second inlet, and an outlet, said first inlet and said second inlet being arranged in fluid communication with said outlet.

21. The cooking system of claim 20, wherein an air duct separate from said cooking volume is defined within said cooking container, and said outlet of said air movement mechanism is aligned with said air duct.

22. The cooking system of claim 17, further comprising a motor operable to rotate said air movement mechanism about said axis or rotation, wherein said motor is located at least partially external to said at least one internal compartment.

23. The cooking system of claim 17, wherein said air movement mechanism further comprises: a fan housing; and a fan wheel rotatably mounted within said fan housing.

24. The cooking system of claim 23, wherein said fan wheel includes a first wheel portion having a first plurality of impeller blades and a second wheel portion having a second plurality of impeller blades.

25. The cooking system of claim 24, wherein a configuration of said first plurality of impeller blades is substantially identical to a configuration of said second plurality of impeller blades.

26. The cooking system of claim 24, wherein a configuration of said first plurality of impeller blades is different than a configuration of said second plurality of impeller blades.

27. The cooking system of claim 17, wherein said air movement mechanism is disposed vertically above said cooking volume.



29. The cooking system of claim 17, further comprising an insert positionable within said interior of said cooking container, wherein a portion of said air movement mechanism is disposed in vertical alignment with said insert.

30. The cooking system of claim 17, wherein said air movement mechanism is horizontally offset from said heating element.

31. A cooking system comprising: a housing having at least one internal compartment; a cooking container receivable within said at least one internal compartment, wherein a cooking volume is defined within an interior of said cooking container; a heating element associated with said cooking volume; a rotatable air movement mechanism having: a first inlet arranged in a first plane of said air movement mechanism; a second inlet arranged in a second plane of said air movement mechanism, said second plane being distinct from said first plane; and an outlet arranged in fluid communication with both said first inlet and said second inlet.

32. The cooking system of claim 31, wherein said air movement mechanism is rotatable about an axis of rotation and during operation of said air movement mechanism, said first inlet and said second inlet being fixed relative to said axis of rotation.

33. The cooking system of claim 32, wherein said cooking container is movable relative to said housing along an axis of translation, and said axis of rotation is oriented perpendicularly to said axis of translation.

34. The cooking system of claim 31, wherein said first plane and said second plane are substantially parallel.

35. The cooking system of claim 31, wherein said first plane is defined at a first side of said air movement mechanism and said second plane is defined at a second side of said air movement mechanism.

36. The cooking system of claim 35, wherein said second side is opposite said first side.



38. The cooking system of claim 31, further comprising a motor operable to rotate said air movement mechanism about an axis or rotation, wherein said motor is located at least partially external to said at least one internal compartment.

39. The cooking system of claim 31, wherein said air movement mechanism further comprises: a fan housing; and a fan wheel rotatably mounted within said fan housing.

40. The cooking system of claim 39, wherein said fan wheel includes a first wheel portion having a first plurality of impeller blades and a second wheel portion having a second plurality of impeller blades.

41. The cooking system of claim 31, wherein said air movement mechanism is positioned vertically above at least one of said cooking volume and said cooking container.

42. The cooking system of claim 31, further comprising an insert positionable within said interior of said cooking container, wherein a portion of said air movement mechanism is disposed in vertical alignment with said insert.

43. The cooking system of claim 31, wherein said air movement mechanism is horizontally offset from said heating element.

44. A cooking system comprising: a housing having at least one internal compartment; a cooking container receivable within said at least one internal compartment, wherein a cooking volume is defined within an interior of said cooking container; a heating element associated with said cooking volume; a plurality of air movement mechanisms disposed within said housing; and a motor operably coupled to said plurality of air movement mechanisms.

45. The cooking system of claim 44, wherein said motor is located externally to said at least one internal compartment.

46. The cooking system of claim 44, wherein said plurality of air movement mechanisms includes a first air movement mechanism and a second air movement mechanism.

47. The cooking system of claim 46, wherein said motor includes a first output shaft and a second output shaft, said first air movement mechanism being operably coupled to said first output shaft and said second air movement mechanism being operably coupled to said second output shaft.

48. The cooking system of claim 46, wherein said first air movement mechanism and a second air movement mechanism are arranged coaxially.

49. The cooking system of claim 46, wherein said motor operates said first air movement mechanism at a first speed and said motor operates said second air movement mechanism at a second speed, said first speed and said second speed being substantially identical.

50. The cooking system of claim 46, wherein said motor operates said first air movement mechanism at a first speed and said motor operates said second air movement mechanism at a second speed, said first speed being different than said second speed.

51. The cooking system of claim 46, wherein said at least one internal compartment includes a first internal compartment and a second internal compartment, said first internal compartment being fluidly separate from said second internal compartment.

52. The cooking system of claim 51, wherein said first air movement mechanism is positioned within said first internal compartment and said second air movement mechanism is positioned within said second internal compartment.

53. The cooking system of claim 51, wherein said motor is positioned between said first internal compartment and said second internal compartment.

54. A cooking system comprising: a housing having at first internal compartment and a second internal compartment; at least one cooking container receivable within one of said first internal compartment and said second internal compartment, wherein at least one cooking volume is defined within an interior of said at least one cooking container; and at least one heating element disposed in said housing.

55. The cooking system of claim 54, wherein said at least one cooking container is a first cooking 

56. The cooking system of claim 54, wherein said at least one heating element includes a first heating element positioned within said first internal compartment and a second heating element positioned within said second internal compartment.

57. The cooking system of claim 54, further comprising at least one air movement mechanism disposed within said housing.

58. The cooking system of claim 57, wherein said at least one air movement mechanism is stacked vertically relative to said at least one heating element within said housing.

59. The cooking system of claim 57, wherein said at least one air movement mechanism includes a first inlet, a second inlet, and an outlet, said first inlet and said second inlet being arranged in fluid communication with said outlet.

60. The cooking system of claim 57, wherein said at least one air movement mechanism further comprises: a fan housing; and a fan wheel rotatably mounted within said fan housing.

61. The cooking system of claim 60, wherein said fan wheel includes a first wheel portion having a first plurality of impeller blades and a second wheel portion having a second plurality of impeller blades.

62. The cooking system of claim 57, wherein said at least one air movement mechanism includes a first air movement mechanism associated with said first internal compartment and a second air movement mechanism associated with said second internal compartment.

63. The cooking system of claim 57, wherein said at least one air movement mechanism has an axially oriented inlet and a radially oriented outlet.

64. The cooking system of claim 57, wherein said at least one air movement mechanism is rotatable about a vertically oriented axis.



66. The cooking system of claim 65, wherein said motor is located externally from said first internal compartment and said second internal compartment.

67. The cooking system of claim 65, wherein said motor is positioned between said first internal compartment and said second internal compartment.

68. The cooking system of claim 55, wherein said first cooking container and said second cooking container are individually insertable into said first cooking compartment and said second cooking compartment respectively.

69. The cooking system of claim 55, wherein said first internal compartment and said second internal compartment are fluidly separate.

70. The cooking system of claim 55, wherein said first cooking volume and said second cooking volume are fluidly separate.

71. A cooking system comprising: a housing having at least one internal compartment; a cooking container receivable within said at least one internal compartment, wherein a cooking volume is defined within an interior of said cooking container; a heating element associated with said at least one internal compartment; and an air movement mechanism disposed in said housing, said air movement mechanism being positioned vertically above said cooking volume and horizontally offset from said heating element.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 17159414 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 17159414.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/18/2021